Title: From Alexander Hamilton to William S. Smith, 26 September 1799
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            New York Sepr. 26th—1799
          
          Your letter of the twenty first instant with it’s enclosures has been delivered to me—
          I am much pleased — with the account you give of the conduct of your men, and have great confidence in the habits of regularity and obedience that will be created in them by your exertions.
          I am informed assured, that two months pay will be immediately forwarded to the several regiments. It would appear from your letter that no Money has been given to the troops on account of pay. The Paymaster General however informs me that funds have been put into the hands of delivered to the Pay Master of your regiment for that purpose; At foot as you will see — by the extract — at foot from his report. to I shall — wish to receive from the Pay Master of your regiment a summary statement of the Application of the different funds that have from time to time been put into his hands. From the account you give of
          You will oblige me by sending the original letter of Captain Kissam that it may be forwarded to the Secretary of War; as the power of accepting resignations resides ultimately with the President—From the account you give of Peter Vonck it does not appear proper that he should be discharged.
          With great consideration I am, Sir &c: &c:
          Col. Smith
        